Citation Nr: 0810263	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
calluses of the feet, bilateral, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a bilateral ankle 
condition, as secondary to service-connected bilateral foot 
calluses.  

3.  Entitlement to service connection for a back condition, 
as secondary to service-connected bilateral foot calluses.  

4.  Entitlement to service connection for a knee condition, 
as secondary to service-connected bilateral foot calluses.  

5.  Entitlement to service connection for a hip condition, as 
secondary to service-connected bilateral foot calluses.  

6.  Entitlement to service connection for hypertension, as 
secondary to service-connected bilateral foot calluses.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987 and from October 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, September 2004, and 
October 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2008; a transcript 
is of record. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's service-connected calluses of the feet affect at 
least 20 percent of the entire body or any part of an exposed 
area; or that they require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

2.  The competent medical evidence does not relate a 
bilateral ankle condition to a service-connected disability.  

3.  The competent medical evidence does not relate a back 
condition to a service-connected disability.  

4.  The competent medical evidence does not relate a knee 
condition to a service-connected disability.  

5.  The competent medical evidence does not relate a hip 
condition to a service-connected disability.  

6.  The competent medical evidence does not relate 
hypertension to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected calluses of the feet have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.118 Diagnostic 
Code 7899-7806 (2007).  

2.  A bilateral ankle condition is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R § 3.310 (2007).  

3.  A back condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

4.  A knee condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

5.  A hip condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

6.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  The notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The Board finds that the VA has no further duty to notify 
prior to Board adjudication.  The RO provided notice to the 
veteran with regard to his back, ankle, hip, hypertension, 
and knee claims in correspondence dated in July 2003.  In 
that correspondence, which was provided to the veteran prior 
to initial adjudication of these claims, the RO advised the 
veteran of what the evidence needed to show to establish 
entitlement to service-connected compensation benefits 
claimed as secondary to service-connected disability.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claims, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for service 
connection.  Thus, no disability ratings or effectives date 
will be assigned and failure to notify the veteran of these 
elements has resulted in no prejudice.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  

In response to the veteran's increased rating claim, the RO 
provided the veteran in correspondence dated in April 2005.  
In this correspondence, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claims, namely by requesting 
enough information about evidence so that VA can obtain such 
evidence on the veteran's behalf.  

The April 2005 letter did not include the criteria necessary 
to establish entitlement to an increased rating and did not 
include information pertaining to the establishment of an 
effective date.  Although the veteran has not been provided 
with fully compliant notice as it pertains to his increased 
rating claim, the Board finds that any deficiencies have 
resulted in no prejudice and that a decision on the merits is 
appropriate at this time.  

The veteran has submitted numerous statements describing the 
severity of his disability and its affect on his employment 
and daily life.  In his VA Form 9, dated in August 2006, the 
veteran alleged his bilateral foot disability had gotten 
"worse and worse" and described how he felt it had 
worsened.  Specifically, the veteran alleged it affected his 
posture because it forced him to walk differently.  The 
veteran stated that his feet were so bad that they affected 
his work attendance.  In a statement dated in November 2003, 
the veteran reported that his foot disability caused stress 
at work, namely from pain associated with walking in steel 
toe boots.  Thus, the veteran demonstrated actual knowledge 
that he needed to show worsening or increase in severity of 
the disability and the effect that worsening had on his 
employment and daily life.  Such knowledge cures any timing 
or content defects of the notice as it pertains to the 
veteran's increased rating claim.  

As for the failure to notify the veteran of the effective 
date element of a compensation claim, the Board finds no 
resulting prejudice.  For reasons explained more fully below, 
the competent medical evidence does not support a rating 
higher than that already assigned.  The competent medical 
evidence also does not support the veteran's secondary 
service connection claims.  Absent a grant of benefits sought 
on appeal, no effective date will be assigned.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  Sources 
of private medical records associated with the claims file 
include Dr. R.L., Lake Point Medical Center, and Dr. R.A.  
The veteran has also been provided with a VA examination for 
each disability claimed on appeal.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal.  In correspondence dated in April 2006, he 
informed VA that all evidence had been submitted.  No further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

There is no specific diagnostic code for calluses of the 
feet.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part or system of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  Here the veteran is rated by analogy to 
Diagnostic Code 7899-7806.  Hyphenated diagnostic codes, such 
as that employed here, are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).  Diagnostic Code 7806 is assigned for 
dermatitis or eczema.  38 C.F.R. § 4.118 (2007).    

The veteran filed to claim for an increased rating in April 
2005.  The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  Thus, only 
the new criteria are for consideration.  VAOPGCPREC 3-00.  

Under the new rating criteria, a 30 percent rating is 
assigned for dermatitis or eczema that affects at least 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

At his travel board hearing, the veteran testified that he 
had to shave his calluses once a week and that this caused 
pain.  The veteran testified that his podiatrist had given 
him shoe inserts, but that this put too much pressure on his 
heel.  Regarding limitations on daily activities, the veteran 
testified he was unable to walk in bare feet or wear steel-
toed boots.  The veteran claimed to have lost jobs because of 
his inability to wear boots.  The veteran stated that his 
current job required him to walk most of the time, more than 
40 hours a week.  Regarding treatment, the veteran said that 
his podiatrist had recommended surgery, but that VA 
recommended against it.  The veteran also reported he had an 
exposed nerve on the bottom of his foot and that every time 
he shaved his foot, it bleed and was painful.

The Board has considered all the medical evidence of record 
pertaining to the current severity of the veteran's service-
connected calluses of the feet, which included VA examination 
reports dated in July 2005 and March 2006, and records from 
Dr. R.L. and Podiatric Surgical Associates of North Texas.  
Based on the evidence of record, the Board finds that rating 
in excess of 10 percent for the bilateral foot disability is 
not warranted.

In the March 2006 examination report Dr. J.R. noted the 
presence of 6 calluses on the right foot ranging in size from 
1.5 to 2 centimeters and 4 calluses on the left foot ranging 
in size from 1 to 1.5 centimeters.  Dr. J.R. noted tenderness 
associated with the calluses and moderate disability with 
gradual progression.  The veteran, according to the doctor, 
took no oral or topical medications for his feet and 
currently shaved them weekly.  Dr. J.R. estimated the 
percentage of exposed area affected to be zero, and of the 
entire body, 3 percent.  There was no scarring or 
disfigurement associated with the calluses according to the 
doctor.  

Among the records from Podiatric Surgical Associates of North 
Texas was a report of initial treatment, dated in November 
2002.  According to that report, Dr. R.A. found hallux valgus 
with mild bunion deformity bilaterally, hammertoe 
deformities, plantar-flexed second metatarsal.  Dr. R.A. 
determined the veteran was a good candidate for surgery.  

The medical evidence also included progress notes from Dr. 
R.L., Internal Medicine, dated from March 2002 to January 
2005.  These notes reflected that Dr. R.L. detected calluses 
on numerous occasions.

The medical evidence fails to show that the veteran's 
service-connected calluses of the feet effects at least 20 
percent of the entire body or that they require systemic 
therapy such as corticosteroids.  Thus, a rating in excess of 
10 percent under the currently assigned Diagnostic Code is 
not applicable.  The Board has considered the application of 
other diagnostic codes for skin disabilities but do not find 
that any of them apply.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2007).

The Board has also considered the application of the 
Diagnostic Codes for foot disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5284 (2007).  The veteran, 
however, has only been service-connected for a skin 
disability on his feet, rather than for other foot 
disabilities.  Hence, the Board declines to apply any of 
these diagnostic codes.  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected calluses of the feet 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected calluses of the feet interfere 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

III.  Secondary Service Connection 

Legal Criteria 

The veteran is claiming entitlement to service connection for 
back, bilateral ankle, hip, and knee conditions, and 
hypertension, as a result of his service-connected bilateral 
foot disability.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Back, Knee, and Hip

In a statement dated in July 2003, the veteran alleged that 
his service-connected bilateral foot disability affected his 
posture, which caused problems with his back, knees, hips and 
ankles.  VA received similar written statements in April 
2003, November 2003, and February 2004.  At his travel board 
hearing, the veteran testified that he felt his bilateral 
foot disability caused problems with his back, knees, hips, 
and ankles because he had to alter the way he walked.  

The Board has considered the veteran's contentions, but finds 
that the medical evidence does not support his back, knee, or 
hip claims.  The medical evidence pertaining to these claims 
included a letter and progress notes from Dr. R.L.; VA 
examination reports dated in July 2004, March 2005 and July 
2005; radiology reports from Lake Pointe Medical Center; and 
a Physician's Certificate from the veteran's employer, dated 
in January 2004.  

The Board acknowledges that the competent medical evidence 
confirms the presence of back, bilateral knee, and bilateral 
hip disabilities.  The first radiology report from Lake 
Pointe Medical Center, dated in September 2003, reflected 
findings of extensive degenerative changes in the left knee 
and mild degenerative changes of the right knee.  In the 
second radiology report from Lake Pointe Medical Center, 
dated in October 2003, Dr. M.B. reported questionable mild 
compression deformity of the L4 superior end plate and 
degenerative disc disease.  In the March 2005 VA joints 
examination report, Dr. R.J. diagnosed bilateral hip sprain, 
degenerative joint disease of the left knee with instability; 
chronic sprain of the right knee with moderate symptoms with 
slight progression.  In the July 2005 VA examination report, 
Dr. M.L.'s impression was lumbosacral strain, strain of the 
knees, and strain of the hips.  The pertinent question, 
therefore, is whether service-connected calluses of the feet 
either caused or aggravated any of these conditions.

Neither the progress notes from Dr. R.L. nor the Physician's 
Certificate from the veteran's employer provide any support 
for these claims.  The progress notes reflected the veteran's 
continuing reports of knee pain, but nothing in these notes 
related a chronic condition to his service-connected 
calluses.  In the Physician's Certificate, dated in January 
2004, a physician stated that the veteran's present disabling 
conditions include back, knee, and foot pain.  The physician 
also stated that the veteran was unable to stand, bend, or 
lift more than 40 pounds.  This document, however, provides 
no support for the veteran's service connection claims 
because the physician did not comment on the relationship, if 
any, between the veteran's service-connected calluses and the 
claimed conditions.  

The July 2004 VA examination report weighs against the 
veteran's back and knee claims.  In that report, Dr. R.K. 
concluded that in his opinion, the foot problems did not 
cause the back and knee disorders.  Dr. R.K. acknowledged 
that the veteran's calluses were "truly painful and quite 
tender," but did not believe they would upset the body 
mechanics enough that they would cause a degenerative process 
in the knees or back.  Dr. R.K. even stated that the feet 
were probably painful enough to discourage the veteran from 
overusing his knees and back.  Dr. R.K. also stated that 
surgery to the feet would not likely improve the back or knee 
disorders.  

In the report, Dr. R.K. thoroughly discussed clinical 
examination findings and noted that he had reviewed the 
veteran's claims file.  Dr. R.K.'s references to previous 
rating decisions and examination reports confirms that he 
undertook careful review of all pertinent evidence.  
Moreover, Dr. R.K. provided reasons and bases for his 
opinions.  The Board finds this report to be highly 
probative.

The March 2005 and July 2005 VA examination reports weigh 
against the veteran's hip, back, and knee claims.  In the 
March 2005 VA joints examination report, Dr. R.J. concluded 
that it was less likely than not that the veteran's hip and 
knee conditions were secondary to the service-connected foot 
condition.  Dr. R.J. discussed the veteran's pertinent 
medical history, including his service-connected calluses of 
the feet.  Dr. R.J. also confirmed that he had reviewed the 
veteran's claims file.  

In the July 2005 VA examination report, Dr. M.L. concluded 
that even though the veteran had abnormalities of the feet, 
they were not of the severity that would cause any mechanical 
stress on his knees, hips, or back.  Dr. M.L. stated there 
was no scientific basis for such a nexus.  Dr. M.L. noted 
that the veteran walked with a normal gait and weighed 275 
pounds.  In his opinion, the doctor stated, the veteran's 
back, knee, and hip strains were related to his obesity and 
the wear and tear of standing on his feet and the aging 
process.  In his report, Dr. M.L. also discussed pertinent 
examination findings.  Because the doctor supported his 
opinion with a discussion of examination findings and 
provided rationale for his opinion, the Board gives this it 
substantial weight.    

In a letter dated in January 2005, Dr. R.L., Internal 
Medicine, stated that the veteran had chronic pain in his 
feet and had been diagnosed with multiple foot problems.  
Regarding the relationship between his foot pain and other 
conditions, Dr. R.L. stated that the foot pain "has 
contributed, to some degree, to his occasional arthralgias in 
his knees, hips and lower back."  

The Board does not find Dr. R.L.'s letter to be as probative 
as the VA examination reports.  First, Dr. R.L. attributed 
the veteran's knee, hip, and lower back conditions to his 
pain from multiple foot problems rather than just the 
service-connected calluses.  As the medical evidence shows, 
the veteran has been diagnosed with other conditions such as 
hallux valgus and hammertoe deformities in addition to 
calluses of the feet.  Second, Dr. R.L. provided no rationale 
for his opinion or otherwise explained why he felt the foot 
pain contributed to pain in other areas.  Third, there is no 
evidence Dr. R.L. reviewed the veteran's claims file.  For 
these reasons, the Board finds that the other evidence of 
record outweighs Dr. R.L.'s opinion.  

The Board declines to give any weight to the veteran's 
opinion that his service-connected calluses caused his hip, 
knee or back disorders.  As a layperson, he has no 
professional expertise.  Lay assertions regarding medical 
matters such as diagnosis or etiology of a disability have no 
probative value because laypersons are not competent to offer 
medical opinions.  Where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Ankles

The veteran has also alleged he incurred an ankle disability 
as a result of his service-connected bilateral foot 
disability.  In a statement dated in July 2003 and at his 
travel board hearing, the veteran alleged that his service-
connected bilateral foot disability affected his posture and 
the way he walked and that this caused problems with his 
ankles.  

The evidence pertaining to a bilateral ankle condition is 
found in VA examination reports in March 2005 and July 2005.  
In the March 2005 VA joints examination report, Dr. R.J. 
discussed the veteran's pertinent medical history, including 
his service-connected calluses of the feet.  Dr. R.J. also 
confirmed that he had reviewed the veteran's claims file.  
Subjective complaints pertaining to the ankles included pain 
and swelling.  On examination, Dr. R.J. detected medial 
tenderness in both ankles.  Dr. R.J. diagnosed chronic ankle 
sprain, bilateral, moderate disability with progression.  A 
VA radiology report accompanying the examination report 
showed that x-rays of the ankles were negative for evidence 
of abnormality.    

Regarding the etiology of the chronic ankle sprain, Dr. R.J. 
concluded that it was as likely as not secondary to the 
service-connected foot condition.  Dr. R.J. explained that 
the baseline manifestations of the ankle condition were pain 
and swelling.  The increased manifestations that were 
proximately due to service-connected disability were those of 
increased pain and swelling that were secondary to the 
service-connected calluses of the feet.  

In the July 2005 VA examination report, Dr. M.L. discussed 
examination findings.  On examination of the ankles, Dr. M.L. 
noted no tenderness and no swelling.  The veteran was able to 
dorsiflex 10 degrees and plantar flex 30 degrees with 10 
degrees of inversion and eversion bilaterally.  Dr. M.L. did 
not diagnose an ankle condition.

Regarding a relationship between the veteran's service-
connected calluses of the feet and the ankle condition, Dr. 
M.L. concluded that even though the veteran had abnormalities 
of the feet, they were not of the severity that would cause 
any mechanical stress on his knees, hips, ankles, or back.  
Dr. M.L. stated there was no scientific basis for such a 
nexus.  Dr. M.L. noted that the veteran walked with a normal 
gait and weighed 275 pounds.  In his opinion, the doctor 
stated, the veteran's back, knee, hip, and ankle strains were 
related to his obesity and the wear and tear of standing on 
his feet and the aging process.

Upon reviewing the medical evidence, the Board concludes that 
service-connection for a bilateral ankle disorder is not 
warranted.  Although Dr. R.J. concluded that the service-
connected disability would result in increased pain and 
swelling of the ankles in relation to the baseline 
manifestation, he provided no reasoning for this conclusion.  
Dr. M.L. on the other hand, supported his conclusion with 
medical rationale.  The Board finds Dr. M.L.'s opinion to be 
slightly more probative and thus, the weight of the evidence 
is against the veteran's bilateral ankle claim.

The veteran's lay statements pertaining to the etiology of 
his ankle sprain is afforded no weight because here, the 
claim involves issues of medical causation.  Espiritu, 2 Vet. 
App. at 494-95.

Hypertension

In a statement dated in July 2003, the veteran alleged his 
hypertension was a result of the swelling he experienced in 
his joints.  At his travel board hearing, the veteran 
testified that the stress associated with his feet caused the 
hypertension.  

Progress notes from Dr. R.L. confirmed a diagnosis of 
hypertension (see e.g. progress note dated September 2003).  
The progress notes do not, however, address the etiology of 
the hypertension or provide any evidence of a link between 
the hypertension and a service-connected disability.  These 
records provide no support for the veteran's claim.  

The only evidence pertaining to the etiology of the veteran's 
hypertension is found in a letter dated in January 2005, from 
Dr. R.L.  In that letter, Dr. R.L. stated that he did not 
feel the veteran's foot pain contributed to his hypertension 
because he could have that problem irrespective of his foot 
problems.  This letter does not support the veteran's claim.  
There being no competent medical evidence in support of his 
claim, service connection is not warranted.

The veteran's lay statements pertaining to the etiology of 
his hypertension is afforded no weight because here, the 
claim involves issues of medical causation.  Espiritu, 2 Vet. 
App. at 494-95.




ORDER

1.  A rating in excess of 10 percent for service-connected 
calluses of the feet, bilateral, is denied.
 
2.  Service connection for a bilateral ankle condition, as 
secondary to service-connected calluses of the feet, 
bilateral, is denied.

3.  Service connection for a back condition, as secondary to 
service-connected calluses of the feet, bilateral, is denied.

4.  Service connection for a knee condition, as secondary to 
service-connected calluses of the feet, bilateral, is denied.

5.  Service connection for a hip condition, as secondary to 
service-connected calluses of the feet, bilateral, is denied.

6.  Service connection for hypertension, as secondary to 
service-connected calluses of the feet, bilateral, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


